Citation Nr: 0625617	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to recognition of the appellant as a "helpless 
child" of the veteran on the basis of permanent incapacity 
for self-support prior to attaining the age of eighteen.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from October 1954 to August 
1968.  He died in October 1991.  The appellant in this matter 
is a surviving son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Roanoke, Virginia Regional Office (RO) which determined that 
the appellant was not permanently incapable of self-support 
prior to attaining the age of eighteen.

The RO has indicated that it is a May 2004 rating decision 
currently on appeal to the Board.  However, the Board notes 
that a May 2003 letter from the appellant is considered to be 
a valid notice of disagreement with respect to the May 2003 
denial of the appellant's claim by the RO.  Consequently, the 
Board has determined that it is the May 2003 rating action 
that is currently on appeal.

In November 2004, the appellant withdrew his request for a 
hearing before a Veterans Law Judge.


FINDING OF FACT

The appellant became permanently incapable of self-support 
prior to attaining the age of eighteen due to psychiatric 
disability.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "helpless 
child" of the veteran have been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.356 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Although the record reflects that the 
originating agency has not provided notice with respect to 
the effective-date elements of the claim, this matter is not 
currently before the Board, and the originating agency will 
have the opportunity to provide the required notice before 
deciding those matters.

In August 2003, the RO mailed the appellant a letter that 
notified the appellant of its duty to assist him in obtaining 
pertinent evidence and medical records to support his claim 
as well as requested that he submit supporting evidence.  
Additionally, the RO informed the appellant as to what the 
evidence must show to establish entitlement.  The RO also 
requested that the appellant identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the appellant was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The record reflects that the appellant's private medical 
records and public school records have been obtained.  The 
appellant has submitted private medical evidence as well as a 
statement from his aunt.  The Methodist Children's Home has 
informed VA that the appellant's childhood records are 
unavailable.  The appellant has not identified any other 
obtainable medical records or evidence pertinent to his 
claim.  The Board is similarly unaware of any outstanding 
obtainable evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board will address the merits of 
the claim.

Regulations: 

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2005).

In order to achieve the status of a claimant, the appellant 
must present evidence that he is a child of the veteran as 
defined in law and regulation.  The appellant in this case 
has limited his claim to his contention that he became 
permanently incapable of self-support before the age of 18, 
which, if supported by the evidence, would render him a child 
of the veteran for VA purposes under 38 U.S.C.A. 
§ 101(4)(a)(ii).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his own support is 
prima facie evidence that he is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his 18th birthday." 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-
support as of his eighteenth birthday, then evidence of the 
claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Id. If the claimant is shown to be capable of 
self-support at eighteen, VA is required to proceed no 
further.  Id.

History and Analysis:

The appellant asserts that he has been disabled since 
childhood due to mental disability.  He asserts that his 
mental disability runs in the family and that it rendered him 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years.  He was born on November [redacted], 
1961, and attained the age of 18 years on November [redacted], 1979.

A June 1969 psychologist's report indicates that that 
appellant would probably be easily ostracized and that the 
appellant tended to be quite aggressive and hostile with his 
peers.  

A December 1973 psychologist's report notes that the 
appellant seemed to be functioning adequately without 
evidencing signs of pathology and that he showed apparently 
good ties with reality. However, it was also noted that the 
appellant had a poor ability to deal with personally 
frustrating situations, and there was indication of an 
immaturity of interests.  

The appellant's school transcript for the years 1975-1976 and 
1976-1977 does not indicate that the appellant made it 
through 8th grade.  The second semester of 7th grade and the 
first semester of 8th grade reveal only grades of D and E.   

In May 1976, the appellant was referred for a psychological 
examination due to problems at school suggesting a learning 
disability and emotional disturbance.  The examiner found the 
appellant to have average intellectual potential and that the 
appellant functioned in that range.  She noted that the 
appellant had no perceptual problems which should interfere 
with learning.  She further noted that the appellant's 
academic achievement was not really below that expected from 
pupils of similar age and ability.  She thought it was a lack 
of motivation and emotional problems which interfered with 
achievement.  She noted that the appellant had moved about so 
much that and had traumatic experiences which interfered with 
his ability of function more toward his potential.  The 
school psychologist stated that emotionally the appellant was 
withdrawn, passive, and guarded.  

A January 1988 psychiatric note, signed by J.S., M.D., states 
that the appellant was unable to work due to his substance 
abuse, inability to handle stress, hallucinations and 
delusions.

In an August 1988 letter, the appellant's aunt stated that 
she and her husband had taken care of the appellant for over 
a year in 1975 and 1976.  She said that the appellant had 
been living at a Methodist Home and that the Methodist Home 
had called her up and told him that they could not handle the 
appellant and asked her to take him.  She said that the 
appellant had had a hard time adjusting to the family 
structure of her household.  She noted that he was expelled 
from school and that he ran away from home.   

A September 1988 letter from Community Alternative 
Incorporated indicates that the appellant was unable to hold 
employment that had been found for him due to frequent 
hospitalization and due to the appellant not showing up for 
work.

Records from TPI, a psychiatric institute, reveal that when 
the appellant was 18 he had a suicide attempt and that he 
received frequent inpatient treatment for psychiatric 
disability.  The appellant has received several diagnoses, 
including paranoid schizophrenia and schizoaffective 
disorder, depressed type.

A printout from the Social Security Administration shows the 
appellant's yearly earnings from 1980 to 1994.  These records 
reveal multiple employers and that the appellant rarely 
stayed with a single employer for more than several weeks.  
The most the appellant ever was paid from a single employer 
was $2,580.

The record reveals that the appellant is currently incapable 
of self support.  It also reveals that at age 18 the 
appellant had a suicide attempt and underwent frequent 
inpatient treatment for his psychiatric disability.  A review 
of the record reveals that since the age of 18 the appellant 
has been unable to hold a job and that he has been disabled 
due to psychiatric disability.

However, to be considered a helpless child of the veteran, it 
must be shown that the appellant became incapable of self 
support prior to the age of 18.  In this case the evidence 
dated prior to the appellant's 18th birthday is conflicting 
as to the appellant's status at that time.  Several of the 
medical professionals who examined the appellant prior to the 
age of 18 have indicated that the appellant was "average."  
Yet an overview of this evidence tends to indicate otherwise.  
The record reveals that the appellant's grades were not 
average, but were very poor.  Furthermore, the record 
indicates that the appellant was not able to go farther than 
8th grade.  The fact that the appellant needed psychiatric 
evaluation on so many occasions, the fact that he was 
expelled from the Methodist Home, the fact that he was 
expelled from school, and the fact that psychiatric 
evaluations prior to the age of 18 indicated that the 
appellant was withdrawn, had difficulty dealing with his 
peers, and an inability to effectively deal with frustrating 
circumstances, all indicate that the appellant was incapable 
of self-support prior to the age of 18.  

The Board finds that the evidence is at least in equipoise as 
to whether the appellant became incapable of self support 
prior to the age of 18.  Accordingly, recognition as a 
"helpless child" of the veteran, on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen, is warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).
 

ORDER

Entitlement to recognition as a "helpless child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


